Citation Nr: 1120570	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-44 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's tinnitus is unrelated to his military service, including specifically to the noise exposure he experienced in service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2008, prior to initially adjudicating his claim in the March 2009 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  So he has received all required VCAA notice, and he has not made any pleading or allegation to the contrary, much less shown than any VCAA notice error is outcome determinative of his claim, so unduly prejudicial rather than merely harmless.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  He also had a VA compensation examination in February 2009, including for an opinion concerning whether his tinnitus is related to his military service - and, in particular, to the type of noise exposure he claims to have had in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of that examination, and the other evidence of record, contains the findings needed to make this necessary determination and properly adjudicate this claim.  So another examination and opinion are not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  See, as well, Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met, regardless of the theory of entitlement alleged, is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  Whether Service Connection is Warranted for Tinnitus

The Veteran had a February 2009 VA compensation examination in response to this claim for tinnitus.  The results of that examination revealed he had normal sloping to moderate high frequency sensorineural hearing loss bilaterally (i.e., in each ear), but insufficient hearing loss to be considered a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, so higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  And, as the VA compensation examiner explained, the Veteran did not have this required level of hearing loss (although he had hearing loss, just to a lesser extent).


Nevertheless, it was additionally confirmed the Veteran has tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even had he not received this clinical diagnosis of tinnitus at the conclusion of that VA compensation examination, he nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

So resolution of this claim ultimately turns on whether the Veteran's tinnitus is attributable to his military service - and, in particular, to the type of noise exposure he alleges he experienced in service and cites as the source or cause of this condition.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran is competent to say he experienced the type of noise exposure in service claimed because his testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In reporting his relevant history during his February 2009 VA examination, he indicated his duties and responsibilities in service had involved being exposed to ship engines, jets, gunfire, and missiles.  And while he acknowledged being provided hearing protection in service when firing weapons, he said it was not provided while working in the office that was in close proximity to the flight line.  He also denied occupational noise exposure as a civilian, indicating he had worked at PPG Industries in an office setting and currently as the Crawford County Veterans Service Officer since 1973.  He denied any recreational noise exposure as a civilian, as well, or any recent/recurrent ear infections, otologic surgeries, head/ear traumas and family history of hearing loss.
So the Veteran does not believe there is any other possible cause for his tinnitus, which he described as a constant, ringing/crickets sound dating back to his noise trauma in service.

His military occupational specialty (MOS) is not listed on his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge), but he indicated to the February 2009 VA compensation examiner that he worked as a legal Yeoman while in the Navy, so apparently it was in that capacity or office setting in close proximity to the flight line where he has referred to not having the benefit of hearing protection.  His DD Form 214 confirms he served aboard the USS Koelsch.  In statements to VA he reported that he was stationed in Spain with Fleet Air Reconnaissance Squadron Two and later transferred to the USS Koelsch.  He also indicated that he had to wash airplanes and was repeatedly exposed to jet and airplane engines.  As well, he used headphones to transcribe communications.  He also submitted statements from fellow service comrades who, in essence, attest to his allegations of the type and extent of his noise exposure in service, so, again, in his mind the only possible cause of his tinnitus.

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).

But it still must be established that his tinnitus is a consequence.  And at no time during his service did he complain of tinnitus or receive this diagnosis, which, although not entirely dispositive or determinative of whether he experienced this condition while in service, nonetheless is probative evidence against this notion - as he is now alleging, that he did.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporary medical findings may be given more probative weight than contrary testimony offered long after the fact).


There also are no medical records reflecting complaints, diagnosis or findings related to tinnitus until 2009, so for some 39 years (nearly 4 decades) after his period of military service ended.  This is other probative evidence against the notion that he was experiencing tinnitus during those many intervening years, although also not entirely determinative or dispositive of whether he in fact was.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

That notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, even in other cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  So to ultimately have probative value, the Veteran's lay testimony of having experienced tinnitus rather continuously since his military service, from the time of the noise exposure claimed to the present, not only has to be competent but also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


And, again, this determination is not just based on his written and other statements submitted during the course of his appeal, but also in light of and in relation to the other evidence in the file addressing this issue of the history and etiology of this condition.  Significantly, in October 1978 he submitted a May 1971 audiometric report from his place of employment, PPG industries, which shows that as an employee he was working in a noise-hazardous area.  This is important to point out because, in his more recent March 2009 notice of disagreement (NOD), which the RO received in April 2009, he specifically denied working in a high-noise environment except during his military service.  He also, as already mentioned, made this same claim of no additional noise exposure, including in his civilian employment, during his February 2009 VA compensation examination.  The Board also sees that his STRs show that, upon entering service, he acknowledged having been a factory worker at PPG Industries.  These patent inconsistencies in the reporting of other possible sources of exposure to loud noise undermine his credibility and, in turn, lessen the probative value of his lay testimony that he has only experienced significant noise exposure during his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

The Veteran also alleges that he was unaware that the ringing in his ears was unusual, so an indication of tinnitus.  But the Board finds this incredulous in light of the fact that, in his NOD, he indicated that when he turned off the radio the ringing and sound "just kills me."  He also indicated during his February 2009 VA examination that his greatest difficulties with his tinnitus are sleeping, driving, and working in a quiet environment.  So, even according to him, the type and extent of consequent disruption in his life and day-to-day activity is not just a newfound discovery, rather something that he has been experiencing, according to him, since his military service.  This, therefore, is inconsistent with the notion that he believed there was nothing going on out of the ordinary.

Further, he had several opportunities over the years to report tinnitus (or at least its claimed effects), but he did not.  He did not mention it during his military separation examination in March 1970.  He again did not mention it in the report of a May 1971 private audiogram.  He also did not mention it when applying for VA compensation benefits (service connection for hearing loss) in 1978, despite him acknowledging during his more recent February 2009 VA compensation examination that he had worked as the Crawford County Veterans Service Officer since 1973, so presumably in a job that he was intimately familiar with the VA benefits available to Veterans and the type of information and evidence needed to support or substantiate claims for these benefits.

The absence of any earlier indication of tinnitus is especially detrimental to the claim because, partly for this reason, the February 2009 VA compensation examiner disassociated any current tinnitus from the noise exposure the Veteran had experienced while in the military.  So this examiner readily acknowledged the Veteran had experienced the type of noise exposure claimed in service, just ultimately concluded that the Veteran's tinnitus was not a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In discussing the underlying rationale for this unfavorable opinion, this commenting VA audiologist noted there were no complaints of tinnitus during the Veteran's military service.  This commenting VA audiologist also referenced the results of the Veteran's military enlistment examination, dated March 4, 1966, which revealed normal hearing acuity bilaterally, in the 500-4,000 Hz frequencies, and the results of his military separation audiogram, dated March 24, 1970, showing he scored 15/15 on the whispered voice tests.  This commenting VA audiologist readily conceded that the whispered voice test does not provide ear-specific or 
frequency-specific information, nor does it account for high frequency hearing loss, instead, is a gross assessment of hearing and should not be used to rule out hearing loss.  However, he added, the claims file (c-file) contains an audiogram dated June 12, 1970 (so just some 2 months after the Veteran's service had ended), which reveals normal hearing acuity from 500-6,000 Hz bilaterally.  So, in closing, this commenting VA audiologist reiterated that the Veteran's STRs contain no record of complaint of tinnitus, and that, although tinnitus is consistent with 
noise-induced hearing loss and/or standard threshold shifts in hearing, neither of which is documented in this Veteran's STRs.

The Board gives greater probative weight to this report and opinion of this evaluating VA audiologist because of the consideration of the Veteran 's pertinent medical and other history - as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of this opinion, which instead is where most of the probative value is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise in the subject matter at issue, which is another relevant consideration adding to this opinion's greater probative value.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) and Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


